COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS

                                                    §               No. 08-17-00240-CR
  RAUL LOPEZ,
                                                    §                  Appeal from the
                      Appellant,
                                                    §                 34th District Court
  v.
                                                    §             of El Paso County, Texas
  THE STATE OF TEXAS,
                                                    §                (TC# 20140D06162)
                      State.
                                                §
                                              ORDER

         The Appellant’s brief in the above styled and numbered cause was due August 19, 2018
after the Court granted five motions for extension of time to file the brief. As of the date of this
order, no brief or additional motion for extension of time to file the brief has been filed with this
Court.
         It is therefore ORDERED that the trial court conduct a hearing to determine whether
appellant wishes to continue the appeal and if appellant has been deprived of effective assistance
of counsel.
         Further, the trial court shall forward its findings to the District Clerk of El Paso County,
Texas, on or before September 11, 2018. The District Clerk shall prepare and forward a
supplemental clerk’s record containing the findings and forward the same to this Court on or
before September 21, 2018. Further, the transcription of the hearing shall be prepared, certified
and filed with this Court on or before September 21, 2018.


         IT IS SO ORDERED this 22nd day of August, 2018.


                                                PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.